Exhibit 99.3 Page Introduction to Unaudited Pro Forma Condensed Consolidated Financial Statements Pro Forma Condensed Consolidated Balance Sheets as of June 30, 2009 (Unaudited) Pro Forma Condensed Consolidated Statement of Operations for the Year Ended September 30, 2008 (Unaudited) Pro Forma Condensed Consolidated Statement of Operations for the Nine Months Ended June 30, 2009 (Unaudited) Notes to Condensed Consolidated Pro Forma Financial Statements (Unaudited) 99 CHINA AGRO SCIENCES CORP INTRODUCTION TO UNAUDITIED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On August 21, 2009, China Agro Sciences Corp., a corporation formed under the laws of the State of Florida (“CHAS”), China HGS Investment, Inc., a corporation formed under the laws of the State of Delaware (“HGS”) and Rising Pilot, Inc., a British Virgin Islands business company which owns 100% issued and outstanding capital stock of HGS (the “HGS Shareholder”) signed a Share Exchange Agreement. Pursuant to the Share Exchange Agreement, the HGS Shareholder shall transfer and assign to CHAS all of the issued and outstanding capital stock of HGS to exchange forthe issuance of a total of 14,000,000 shares of CHAS’scommon stock, $0.001 par value, (the “Share Exchange”).As a result of this Share Exchange, HGS will become a wholly-owned subsidiary of CHAS. Prior to and in conjunction with the consummation of the Share Exchange, CHAS will spin off all of its liabilities to Dalian Holding Corp., a Florida corporation and a wholly-owned subsidiary of CHAS, which owns all the assets of CHAS. So the only material assets of CHAS following the Spin-off will be the ownership of HGS. In addition, the Boards of Directors of each of CHAS and HGS agree that within 30 days after the closing of the Share Exchange, CHAS shall enter into an entrusted management agreement (the “Entrusted Management Agreement”) with the management of Shaanxi Guangsha Investment and Development Group Co., Ltd. (the “Shaanxi Guangsha Investment”) and will issue to Mr. Xiaojun Zhu, CEO of Shaanxi Guangsha Investment and his management team an aggregate of 25,000,000 newly issued shares of common stock of CHAS. In connection with the change of control contemplated by the Share Exchange, the directors and officers of CHAS will be resigning from their positions and new directors and officers will be appointed effective ten days following the filing and mailing of a Schedule 14F-1. The transaction will be accounted for as a reverse merger under the purchase method of accounting since there was a change of control. Accordingly, HGS will be treated as the continuing entity for accounting purposes. The accompanying unaudited pro forma condensed consolidated balance sheet has been presented with consolidated subsidiaries at June 30, 2009. The unaudited pro forma condensed consolidated statement of operations for the nine months ended June 30, 2009 and for the year ended September 30, 2008 has been presented as if the share exchange had occurred on October 1, 2007. The unaudited pro forma condensed consolidated financial statements do not necessarily represent the actual results that would have been achieved had the companies been combined at the beginning of the year, nor may they be indicative of future operations. These unaudited pro forma condensed financial statements should be read in conjunction with the companies’ respective historical financial statements and notes included thereto. CHINA AGRO SCIENCES CORP PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET JUNE 30, 2009 (UNAUDITED) ASSETS CHINA AGRO CHINA HGS PRO SCIENCES CORP INVESTMENT INC. ADJUSTMENTS NOTES FORMA Current Assets Cash and cash equivalents $ $ $ ) a $ Restricted cash - Prepaid financial consulting expenses - ) a - Loan to outside parties, net of allowance - Real estate property development completed - Real estate property under development - Other receivables - Prepaid tax expenses - Advances to venders - Other current assets - ) a - Total current assets Property and Equipment, Net ) a TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Short-term loans $ - $ $ Accounts payable ) a Other payables - Accrued expenses ) a Taxes payable - Due to affiliated company - ) a - Customer deposits - Total current liabilities Long-term Debt - ) a - STOCKHOLDERS' EQUITY Common Stock, $0.001 par value 100,000,000 shares authorized, 20,050,000 shares issued and outstanding at June 30, 2009 - - Common Stock, $0.001 par value, 100,000,000 shares authorized, 1,000 shares issued and outstanding as of June 30, 2009 - 1 (1
